Citation Nr: 0315408	
Decision Date: 07/10/03    Archive Date: 07/17/03

DOCKET NO.  02-04 902	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to an increased evaluation for degenerative 
changes, lumbar spine, currently rated at 20 percent.

2.  Entitlement to service connection for an acquired 
psychiatric disorder as secondary to service-connected 
disabilities.

3.  Entitlement to a total disability evaluation based on 
individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Paralyzed Veterans of America


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

R. M. Panarella, Counsel


INTRODUCTION

The veteran served on active duty from January 1987 to 
October 1993.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the February 2002 rating decision of 
the Department of Veterans Affairs (VA) Regional Office in 
Louisville, Kentucky (RO).

The Board notes that the issue of an increased evaluation for 
vascular headaches was also prepared for appellate review.  
However, during the course of this appeal, the RO increased 
the assigned evaluation to 30 percent and the veteran 
withdrew his appeal.  Accordingly, that issue is no longer 
before the Board.


REMAND

A preliminary review of the record shows that additional 
action by the RO is necessary before the Board may proceed 
with appellate review.  During the pendency of this appeal, 
the schedular rating criteria pertaining to the evaluation of 
intervertebral disc syndrome under Diagnostic Code 5293 
changed.  These changes became effective on September 23, 
2002.  The veteran's low back disability has not been 
examined or rated pursuant to this new criteria.

As to the veteran's claim for service connection for an 
acquired psychiatric disorder, the record contains VA 
clinical reports that include various psychiatric diagnoses 
and that relate the veteran's psychiatric complaints, in 
part, to his back pain.  On the contrary, the recent VA 
examination found that the veteran failed to meet the 
criteria for a psychiatric diagnosis.  Therefore, the Board 
believes that an additional medical opinion would be helpful 
to reconcile these disparate findings.

As to the veteran's claim for TDIU, the veteran's 
representative contends that he should receive separate 
ratings for his service-connected thoracic and cervical spine 
disabilities.  Therefore, the RO should determine the 
propriety of separate disability evaluations for the thoracic 
and cervical spines prior to readjudicating the issue of 
entitlement to TDIU.  In addition, the record indicates that 
the veteran has participated in vocational rehabilitation, 
but those records have not been associated with the claims 
file.  Finally, the record contains no medical opinion as to 
whether the veteran is unemployable due to service-connected 
disabilities.

Accordingly, this case is REMANDED for the following actions:

1.  The RO must comply with all 
provisions of the Veterans Claims 
Assistance Act of 2000.  See 38 U.S.C. 
§ 5103A (West Supp. 2002).  In 
particular, the RO should notify the 
veteran of evidence and information 
necessary to substantiate his claims and 
inform him whether he or VA bears the 
burden of producing or obtaining that 
information or evidence.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

2.  The RO should obtain all treatment 
records, both private and VA, not 
previously associated with the claims 
file.  The RO should also obtain the 
veteran's vocational rehabilitation 
records and associate them with the 
claims file.

3.  Then, the RO should schedule the 
veteran for orthopedic and psychiatric VA 
medical examinations.  Since it is 
important "that each disability be viewed 
in relation to its history[,]" 38 C.F.R. 
§ 4.1 (2002), copies of all pertinent 
records in the veteran's claims file or, 
in the alternative, the claims file, must 
be made available to the examiners for 
review.  The examiners are requested to 
review all pertinent records associated 
with the claims.  Any and all indicated 
evaluations, studies, and tests deemed 
necessary by the examiners should be 
accomplished.  The examiners are 
requested to report subjective complaints 
and clinical findings in detail.  
Specifically, the psychiatric examiner 
should opine whether it is at least as 
likely as not that any current 
psychiatric disorder has been caused or 
aggravated by the veteran's service-
connected disabilities.  The orthopedic 
examiner should fully evaluate the 
functional impairment due to the 
veteran's cervical, thoracic, and lumbar 
spine disabilities.  The appropriate 
examiner should address whether the 
veteran's service-connected disabilities 
have rendered him unemployable.  

4.  Then, the RO should readjudicate the 
issues on appeal, as well as the issue of 
separate disability evaluations for the 
thoracic and cervical spines.  The RO 
should specifically address the revised 
regulations pertaining to the evaluation 
of the low back.  If any benefit sought 
on appeal is not granted, the veteran and 
his representative should be furnished a 
Supplemental Statement of the Case.  That 
document should include notice of all 
relevant actions taken on the claims for 
benefits, a summary of the evidence 
pertinent to the issues on appeal, and 
the applicable law and regulations.  
After the appropriate period of time in 
which to respond has been provided, the 
case should be returned to the Board for 
further review.


The veteran has the right to submit additional evidence and 
argument on the matters that the Board has remanded to the 
Regional Office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




